ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_01_EN.txt.                      157 	




                                 SEPARATE OPINION OF JUDGE KOROMA



                       1. I have voted in favour of the Court’s Judgment, which in my view
                     accurately reflects the current state of international law with respect to
                     the jurisdictional immunity of a State.
                       2. The Court has made a finding that Italy has violated the immunity
                     which Germany enjoys under international law by allowing civil claims to
                     be brought against it relating to violations of international humanitarian
                     law by Germany. It is worth emphasizing, however, that the Court’s
                     Judgment should not be read as a licence for States to commit acts of
                     torture, crimes against humanity or violations of international humani-
                     tarian law in situations of armed conflict. Rather, the Court examined the
                     facts of this case and concluded that the acts committed by Germany
                     were acta jure imperii and that no exception to immunity was applicable.
                     Therefore the Court found that Germany was entitled to immunity from
                     suit in Italian courts.

                        3. Germany has acknowledged the serious nature of the acts commit-
                     ted by its armed forces in Italy during the Second World War. The Court
                     took cognizance of this in paragraph 52 of its Judgment. The case before
                     the Court, however, is not about the legality of the conduct of Germany’s
                     armed forces during the Second World War or Germany’s international
                     responsibility for such conduct. The question in this case is limited to
                     whether Germany is legally entitled to immunity before the Italian domes-
                     tic courts with respect to the conduct of its armed forces in the course of
                     the armed conflict. The Court did not need to address the substantive
                     matter of the legality of Germany’s conduct to resolve the issue of sover-
                     eign immunity. Indeed, the Court’s jurisdiction in this case is limited to
                     addressing only the issue of jurisdictional immunity ; to examine other
                     matters related to Germany’s conduct would be ultra petita. The fact that
                     the Parties do not dispute that Germany committed illegal acts, as well as
                     the fact that the acts involved serious and grave violations of interna-
                     tional humanitarian law, does not alter the nature of the Court’s jurisdic-
                     tion. Unless Germany consents to jurisdiction, or is found to not have
                     sovereign immunity with respect to certain conduct committed by it, nei-
                     ther this Court nor a foreign domestic court has the jurisdiction to exam-
                     ine the legality of Germany’s conduct or issues of reparation arising from
                     such actions.


                       4. It is clear that the acts of the German armed forces in Italy during
                     the Second World War constitute acta jure imperii as a decision to deploy

                     62




6 CIJ1031.indb 120                                                                                 22/11/13 12:25

                     158 	 jurisdictional immunities of the state (sep. op. koroma)

                     a nation’s armed forces in an armed conflict is quintessentially a sover-
                     eign act. Acts committed by a State’s armed forces in furtherance of an
                     international armed conflict are, by definition, acts taken in exercise of
                     sovereign power. To hold that such acts were not subject to jurisdictional
                     immunity would be to deprive the concept of sovereign immunity of its
                     meaning and significance. The doctrine of sovereign immunity developed
                     to protect the sovereignty and sovereign equality of States. Sovereign
                     immunity accomplishes these aims by preventing one State from exercis-
                     ing jurisdiction over another without the latter’s consent. To preserve
                     sovereign equality among States, the doctrine holds that States are gener-
                     ally immune from suit for acts taken in exercise of their sovereign power.
                     

                        5. It is well established that States are generally entitled to immunity
                     for acta jure imperii. The question is whether any exception to this general
                     rule exists that would deny States sovereign immunity for unlawful
                     actions committed by their armed forces on the territory of another State
                     during armed conflict or in the course of an occupation. It was argued
                     that an exception exists that permits States to deny sovereign immunity in
                     cases involving torts committed on the territory of the forum State. It was
                     also contended that this exception enables Italy to deny immunity to Ger-
                     many for those acts committed by its armed forces which could be char-
                     acterized as intentional torts.


                       6. There is no dispute that the law on sovereign immunity has evolved
                     to provide a limited exception to immunity for certain types of tortious
                     acts. This exception is codified in Article 12 of the United Nations Con-
                     vention on Jurisdictional Immunities of States and Their Property.
                     Although the Convention has not yet entered into force, Article 12 can be
                     considered to reflect the current state of customary international law.
                     That Article provides that a State cannot invoke immunity

                          “in a proceeding which relates to pecuniary compensation for death
                          or injury to the person, or damage to or loss of tangible property,
                          caused by an act or omission which is alleged to be attributable to
                          the State”,
                     and occurred on the forum State’s territory. The International Law Com-
                     mission’s commentary on the text of the Convention, however, makes it
                     clear that the drafters of the Convention intended Article 12 to apply
                     mainly to situations such as traffic accidents, to prevent insurance compa-
                     nies from evading liability to injured individuals under the cloak of State
                     immunity. The commentary states further that Article 12 does not apply
                     to situations involving armed conflicts. The distinction drawn by the
                     International Law Commission between isolated and insurable torts such
                     as traffic accidents, and acts committed by armed forces during armed

                     63




6 CIJ1031.indb 122                                                                                  22/11/13 12:25

                     159 	 jurisdictional immunities of the state (sep. op. koroma)

                     conflict, is understandable. Cases involving the former would entail lim-
                     ited liability for the tortfeasor State, whereas cases involving the latter
                     could expose a State to nearly limitless liability. The former can thus be
                     appropriately dealt with by the forum State’s judiciary, while the inevita-
                     bly political nature of the latter suggests strongly that resolution should
                     be pursued via inter‑State processes.



                        7. Under current international law, therefore, States continue to be
                     entitled to sovereign immunity for acta jure imperii committed by their
                     armed forces during armed conflict. Given that the Court’s task is to
                     apply the existing law, nothing in the Court’s Judgment today prevents
                     the continued evolution of the law on State immunity. In the past cen-
                     tury, the law on State immunity has evolved considerably in a manner
                     that has significantly circumscribed the circumstances in which a State is
                     entitled to immunity. It is possible that further exceptions to State immu-
                     nity will continue to develop in the future. The Court’s Judgment applies
                     the law as it exists today.

                                                          *
                        8. I also consider it important to acknowledge and address the argu-
                     ments made by Greece. As a non‑party intervenor in this case, Greece
                     submitted a written statement in which it emphasized, inter alia, the
                     “individual right to reparation in the event of grave violations of human-
                     itarian law” (para. 34). Greece maintains that international humanitarian
                     law confers “direct rights on individuals which are opposable to States”
                     (para. 35). In support of its argument Greece cites, among other provi-
                     sions, Article 3 of the Hague Convention (IV) of 1907 and Article 91 of
                     the 1977 Protocol Additional to the Geneva Conventions of
                     12 August 1949 (Protocol I).
                        9. Greece is correct in stating that international humanitarian law now
                     regards individuals as the ultimate beneficiaries of reparations for human
                     rights violations (see International Law Commission, draft Articles on
                     Responsibility of States for Internationally Wrongful Acts (A/56/10),
                     Art. 33, comment 3). This is a positive development that should certainly
                     be welcomed, as it reflects the increasing importance of individual human
                     rights in international law. It does not follow, however, that international
                     law provides individuals with a legal right to make claims for reparation
                     directly against a foreign State. Nothing in the Hague Convention (IV) or
                     the 1977 Protocol I supports such a proposition. The relevant Articles of
                     these two Conventions provide only that States must “pay compensa-
                     tion” if they violate the provisions of the Conventions. They do not pur-
                     port to require that States pay compensation directly to aggrieved
                     individuals. Further, the two Conventions as a whole, read in context, do
                     not provide for compensation to be made in such a manner. Indeed, a

                     64




6 CIJ1031.indb 124                                                                                  22/11/13 12:25

                     160 	 jurisdictional immunities of the state (sep. op. koroma)

                     provision requiring State payments to individuals would have been incon-
                     ceivable in 1907, when the Hague Convention IV was concluded, as inter-
                     national law at that time did not recognize the rights of individuals to the
                     extent that it does today.




                                                           *
                       10. In conclusion, the Court correctly found that Germany is entitled
                     to sovereign immunity for the acts committed by its armed forces in Italy
                     during the Second World War, since the acts committed by the German
                     armed forces constituted acta jure imperii, and no exception to this gen-
                     eral rule of immunity applies. This finding, however, does not preclude
                     the Parties from entering into negotiations to resolve issues which came
                     to the fore in the course of the present proceedings. Nor does the attain-
                     ment of justice in the factual and historical context of this case necessitate
                     the overthrow of the existing law on jurisdictional immunity, which justly
                     protects and preserves the sovereignty and sovereign equality of States.


                                                                 (Signed) Abdul G. Koroma.




                     65




6 CIJ1031.indb 126                                                                                    22/11/13 12:25

